—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered June 4, .1996, convicting him of assault in the third degree, upon a jury verdict, and imposing sentence:
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally and factually insufficient to establish that the complainant suffered physical injury as that term is defined in Penal Law § 10.00 (9) *468is without merit. As a result of the defendant’s repeated punches, the complainant sustained bruises to her face, abrasions, red marks, a black eye, a bump on the left side of her forehead, and pain that lasted “for a while”. After the incident, the complainant applied an ice-pack to her face and needed to take painkillers. In addition, the complainant explained that the bruises lasted about one and one-half weeks and that she experienced bad headaches since the incident. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, Penal Law § 10.00 [9]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Rosenblatt, J. P., Altman, Florio and McGinity, JJ., concur.